11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Joy Maraio-Wilhoit,                         * From the 318th District Court
                                              of Midland County,
                                              Trial Court No. FM 61934.

Vs. No. 11-18-00312-CV                      * January 10, 2019

Ronald Edwin Wilhoit,                       * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Willson, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Joy Maraio-Wilhoit.